Chief Justice Lee
charged the jury, giving them the law relating to the crime of conspiracy, and touching upon the principal points of the evidence. In speaking of the confession of Butler, he charged them that all extra-judicial confessions of guilt should be received with great caution; for it was a well established fact that prisoners, oppressed by the calamity of their situation, or influenced by motives of hope or fear, were sometimes induced to confess themselves guilty of crimes of which they were innocent. However, if they found this confession to have been voluntarily and deliberately made, without any inducement of hope or fear, it was entitled to much weight in judging of the guilt of Butler; for it was unreasonable to suppose that a rational being would make admissions so prejudicial to his interest and safety for the mere purpose of avenging himself upon *50others. He added that the confession of Butler could in no way affect Marks, and in determining the question of his guilt, should be entirely excluded from their consideration;' for it was a well-established rule of evidence, that the confession of one conspirator, made subsequent to the accomplishment of the common enterprise, is not admissible in evidence against any one but himself.
Mr. Bates for the Crown.
Mr. Harris for the prisoners.
The jury, after a brief absence, returned a verdict of guilty; and the Court sentenced each of the prisoners to imprisonment at hard labor for the term of two years.